DETAILED ACTION
I. ACKNOWLEDGEMENTS
The current application, 16/811855 ("the instant application"), was filed March 6, 2020 2020.  For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
 The instant application is a reissue application of U.S. Patent No. 9,907,536 (“the ‘536 Patent”). The ‘536 Patent was filed as application 14/749,795 (“the ‘795 application”), on June 25, 2015.   
	The Examiner further notes that a litigation search revealed that no litigation was pending involving the ‘536 patent.  Also based upon the Examiner's independent review of the ‘536 patent itself and the prosecution history, the Examiner cannot locate any previous or additional reexaminations, supplemental examinations, certificates of correction, or other ongoing proceedings involving the ‘536 patent before the Office. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2022 has been entered.
 	This action is being issued following Applicant’s response of 5/6/2022, which included: 1) claim amendments and 2) arguments.  



II. CLAIM STATUS
The ‘536 Patent issued with claim 1-23 (“Patented Claim”).  The preliminary amendment of 3/6/2020 adds claims 24-41. The amendment of 1/28/2022 cancelled claims 1-23 and 41.  The amendment of 5/6/2022 amends claim 24.  As of the date of this Office Action, the status of the claims is:
a. Claims 24-40 are pending (“Pending Claims”).
b. As a result of this office action, claims 24-40 are examined on the merits below.

III. AMENDMENT OF 5/6/2022
The amendment filed 5/6/2022 has been entered and considered. 

IV. PRIORITY AND CONTINUING DATA
	Based upon a review of the instant application and ‘536 Patent, the Examiner finds that
the ‘536 patent is a continuation of US Application 13/509982, which is a national stage entry of PCT/CA2011/050693, filed November 8, 2012, which claims priority to US Provisional Application 61/411,225, filed November 8, 2010.  
Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply to the current claims.  Rather, the earlier first to invent sections of 35 USC 102, 103, and 112 apply.  


V. REISSUE DECLARATION

	The reissue declaration, filed 4/11/2022 has been approved.  
VI. ALLOWABLE SUBJECT MATTER

	Claims 24-40 are allowable. 

	Claims 24-40 define over the art primarily for the reasons given in Applicant’s response of 5/6/2022.  Specifically, while the newly cited Srinivasan reference does teach OCT imaging of a vessel well during a pull-back operation, the combination does not teach how to obtain a real time image quality measurement and controlling a displacement of a medium during the real time image quality measurement, while obtaining the second set of images during a linear translation operation of the imaging assembly, as claimed.  
	The Examiner notes that Applicant has stated that the prior art does not teach a dynamic method where the medium displacement is autonomously and dynamically controlled during a second translation operation as the second set of images are acquired, based on real-time image quality assessment.  The Examiner notes that there is no limitation in the claim stating that the medium displacement is autonomously and dynamically controlled.   

VI. CONCLUSION


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT L NASSER/	Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992